DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 11-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11-33, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Michael Privan (US-2010/0,193,990, hereinafter Privan) as instantly claimed is that while the prior art of Privan teaches A method of moulding an object of indefinite length. A first portion of molten material is injected into a mould comprising a stationary platen and a moving platen and solidifies to form a first portion of solid material at a first position. The moving platen is moved in a given direction to open the mould and move the material in said given direction to a second position in communication with the mould. The moving platen is then moved in the opposite direction to close the mould. However, Privan does not show the newly amended limitation requiring that the gap extending parallel to a first parting face of the first tool part and a second parting face of the second tool part so as to extend an entire length of each of the first parting face and the second parting face, the first parting face abutting the second parting face when the supplying of the first amount of melt into the cavity is started.         
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

	/ALISON L HINDENLANG/             Supervisory Patent Examiner, Art Unit 1741